IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-17-00158-CR

JOHN WESLEY VAUGHN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                            From the 85th District Court
                                Brazos County, Texas
                          Trial Court No. 15-00320-CRF-85


                                        ORDER

       Appellant’s brief was originally due on November 2, 2017. A first extension of

time of 61 days was granted, and appellant’s brief was due January 2, 2018. A second

extension of time for an additional 62 days is being requested which would make the

brief due on March 5, 2018. This most recent request pushes the total amount of time to

133 days to file a brief that the Rules of Appellate Procedure provide should be filed in

30 days. We cannot, in good conscience, grant over four times the amount of time

allowed by the rules to file a brief.
       However, in light of counsel’s reasons for requesting the additional time,

appellant’s Motion for Extension of Time to File Appellant’s Brief is granted in part.

Appellant’s brief is due 35 days from the date of this Order. The remainder of appellant’s

motion is denied without prejudice to requesting additional time only if essential to the

adequate representation of appellant.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part and denied in part
Order issued and filed January 17, 2018




Vaughn v. State                                                                     Page 2